DETAILED ACTION
	Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,506,013 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

The instant application’s claim 2, corresponds to claim 15 of U.S. Patent No. 11,506,013 B2, as follows: 
A method for retrieving one or more tubular baffle members in a wellbore (at least column 20, lines 20-27, 37-50 of ‘013), each of the one or more tubular baffle members comprising an interior bore and radially outwardly-biased collet finger protuberances on an exterior thereof matingly engaging a correspondingly- dimensioned annular recess within a respective one of a plurality of landing subs of a well casing of the wellbore (column 19 lines 33-39, column 20, lines 20-27 of ‘013), the method comprising: 
lowering in said well casing a retrieving tool having radially-outwardly-extendable dogs thereon downhole and passing said retrieving tool consecutively through the interior bore of each of the one or more tubular baffle members until reaching a most-downhole one of the one or more tubular baffle members to a position below a lowermost of said most-downhole tubular baffle member (column 20, lines 20-27 of ‘013); 
actuating said radially-outwardly-extendable dogs on said retrieving tool and extending same radially outwardly so as to engage one of said plurality of landing subs that said most-downhole tubular baffle member is engaged therewith (column 20, lines 34-44 of ‘013); and 
pulling upwardly on said retrieving tool to cause said radially-outwardly-extendable dogs to contact an abutting portion on said most-downhole tubular baffle member thereby causing said collet finger protuberances to be radially inwardly depressed so as allow pulling an entirety of said most-downhole tubular member and entireties of all remaining uphole tubular baffle members from engagement with respective of said plurality of landing subs and cause all of said tubular baffle members in their entireties to be pulled uphole and withdrawn from said wellbore, for preventing said most-downhole tubular baffle member and entireties of all remaining uphole tubular baffle members from remaining downhole and restricting flow in the well casing (column 20, lines 37-50 of ‘013).

Allowable Subject Matter
Claims 1-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 (and, similarly claims 2 and 3) discuss the use of a retrieving tool for retrieving baffle member(s) from the wellbore. The baffle member(s) comprise an interior bore and radially outwardly-biased collet finger protuberances on an exterior thereof matingly engaging a correspondingly-dimensioned annular recess within a respective one of a plurality of landing subs of a well casing of the wellbore. Furthermore, the claims discuss retrieving tool to have a plurality of “radially-outwardly-extendable dogs” which are retracted and moved through the interior bore of the baffle member to a position below a lowermost thereof. The closest teaching is Murray (US Publication 2007/0221384 A1; hereinafter “Murray”), which is from the same field of endeavor as the baffle member used therein is directed for being deployed in the wellbore for fracturing purposes. However, though Murray teaches for using a retrieving tool (not shown) to be used to fish the baffle member from the wellbore using end element 20 (see paragraphs [0022 and 0027] and figure 1), Murray fails to teach the claimed structural aspect of the retrieving tool. Furthermore, Murray fails to teach for the retrieving tool to be moved through the interior bore of the baffle member to a position below a lowermost thereof. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would require an improper reliance on hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676